DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 06/06/2022.
Claims 1, 2, 5, 6, 8, 9, 11, 12, 14-17, 19, 20 and 23-25 have been amended, and claims 3 and 18 have been canceled.  Currently, claims 1, 2, 4-17 and 19-25 are pending.

Remarks

Amendments to claims are effective to overcome the 112(b) rejection presented in the previous Office action.  Therefore, the previous 112(b) rejection has been withdrawn.

Applicant’s arguments, see Remarks, pages 9-11, filed 06/06/2022, with respect to independent claim 1 and similarly applied to independent claims 16 and 24 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 1, 2, 4-17 and 19-25 has been withdrawn. 

Claims 1, 2, 4-17 and 19-25 are allowed.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for data separation for garbage collection, which comprises identifying a source block including a plurality of pages for a garbage collection operation, identifying a first set of valid pages of the plurality of pages as a first type and a second set of valid pages of the plurality of pages as a second type, transferring the first set of valid pages to a first destination block as part of the garbage collection operation, and transferring the second set of valid pages to a second destination block as part of the garbage collection operation.
 
The closest prior art of record, Choi (U.S. Patent No. 9,940,063) teach a garbage collection process in a memory system, which comprises identifying a victim block for garbage collection operation, identifying whether each page in the victim block is a hot page or a cold page, copying hot pages to a hot free block, and copying cold pages to a cold free block (see Fig. 15, Fig. 16, [column 3, lines 9-15).
 
However, Choi fails to anticipate or render obvious the recited features of determine positions of one or more translation groups in a queue based at least in part on identifying the source block, wherein the one or more translation groups are associated with the plurality of pages; AND identify a first set of valid pages of the plurality of page as a first type associated with a first access frequency parameter and a second set of valid pages of the plurality of pages as a second type associated with a second access frequency based at least in part on the positions of the one or more translation groups in the queue, as in independent claim 1. 

In addition, Choi fails to anticipate or render obvious the recited features of determining a queue of one or more translation groups, wherein the one or more translation groups are associated with the plurality of pages; AND identifying a first set of valid pages of the plurality of page as a first type associated with a first access frequency parameter and a second set of valid pages of the plurality of pages as a second type associated with a second access frequency based at least in part on the determined queue, as similarly presented in independent claims 16 and 24. 
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 4-15, 17, 19-23 and 25 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164